
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23


Exhibit 10.23 to Hiland Partners, LP 2008 10-K

Compensation of Conflicts Committee Members in Connection with Going Private
Proposal

        On February 19, 2009, the Board of Directors (the "Board") of Hiland
Partners GP, LLC, the general partner of Hiland Partners, LP (the
"Partnership"), authorized the Conflicts Committee of the Board (the "Conflicts
Committee") to consider and respond to a proposal made by Harold Hamm, whereby
Mr. Hamm and certain of his affiliates would acquire all of the outstanding
common units of the Partnership that are not owned by Mr. Hamm, his affiliates
or the Hamm family trusts (the "Proposal"). The Conflicts Committee is composed
of two independent directors, John T. McNabb, II and Shelby E. Odell. On
February 19, 2009, the Board determined that, for service on the Conflicts
Committee in connection with the Conflicts Committee's consideration of the
Proposal, all members of the Conflicts Committee will receive a one-time fee of
$30,000, in lieu of the prior arrangement of $1,000 per meeting. No additional
fees are expected to be paid to the members of the Conflicts Committee for
attending meetings of the Conflicts Committee during the time period in which
the Conflicts Committee is considering the Proposal. The fees payable to the
members of the Conflicts Committee are in addition to the annual fees received
by such directors for their services as a member of the Partnership's Board and
other committees thereof.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.23

